The Attorney                General of Texas
                                               March        10,      1978
JOHN    L. HILL
Attorney   General


S”premecourt Building   Honorable Joe Resweber                         Opinion No. H- 113 3
P.O.BOX12548
Austin.TX. 78711        County Attorney
512/475-2501            Harris County Courthouse                       Re: Legal advice and representation
                        Houston, Texas 77002                           for Harris County Juvenile Board.

                        Dear Mr. Resweber:

                               Your office has in the past rendered legal advice and has represented
                        the Harris County Juvenile Board. You ask in essence whether you must
                        continue to do so in light of the enactment of the Family District Court Act,
                        V.T.C.S. art. 1926a, which converted domestic relations courts and special
                        juvenile courts to family district courts.

                               The Harris County Juvenile Board was established by article 5139VV,
                        V.T.C.S. It was composed of “the county judge, the judges of the juvenile
                        courts, a judge selected by the judges of those district-level courts hearing
                        primarily family law matters, a judge selected by the judges of those district
                        courts hearing primarily civil matters, and a judge selected by the judges of
                        those district-level courts hearing primarily criminal matters.” The Family
                        District Court Act expressly provides that the “Act does not affect the
                        composition or organization of any juvenile board . . . except that the judges
                        of the courts of domestic relations and of the juvenile courts are replaced by
                        the family district court judges.” V.T.C.S. art. 1926a, S 1.07(e).

                                The Harris County Juvenile Board could and did previously include
                        district-level judges in its membership and still does. The Family District
                        Court Act expressly disclaims any purpose to change the nature of juvenile
                        boards.

                              In our opinion, your duty to advise and represent       the Board has not been
                        changed by the Act.

                                                            SUMMARY

                                   The duty of the County Attorney of Harris County to
                                   represent and advise the Harris County Juvenile Board
                                   was not changed by the Family District Court Act.




                                                       P.     4620
Honorable Joe Resweber   -   Page 2   (H-1133)



                                       Very truly yours,




                                            rney General of Texas

APPROVED:




Opinion Committee

jst




                                       p.   4621